                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 JAYDEEP SHAH, M.D. M.A.,       §
                                §
       Plaintiff,               §
                                §
       v.                       §                        Civil Action No. SA-18-CA-0751-XR
                                §
 TENET HEALTHCARE               §
 CORPORATION, TENET             §
 HEALTHCARE LTD., VHS SAN       §
 ANTONIO PARTNERS LLC D/B/A     §
 NORTH CENTRAL BAPTIST HOSPITAL §
 ET. AL., GRAHAM REEVE; DANA    §
 KELLIS; and WILLIAM WAECHTER,  §
                                §
       Defendants.              §


            DEFENDANTS’ JOINT CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendants Tenet Healthcare

Corporation, Tenet Healthcare, Ltd., and VHS San Antonio Partners, LLC d/b/a Baptist Health

System d/b/a North Central Baptist Hospital (collectively, “Defendants”), hereby disclose:

       1.      Tenet Healthcare Corporation is a publicly held corporation and has no parent

corporation. BlackRock, Inc., a publicly held corporation, owns 10% or more of Tenet Healthcare

Corporation’s stock.

       2.      TH Healthcare, Ltd. (formerly known as Tenet Healthcare, Ltd.) is an indirect

subsidiary of Tenet Healthcare Corporation. There is no publicly held corporation owning more

than 10% of its stock.
       3.      VHS San Antonio Partners, LLC d/b/a Baptist Health System d/b/a North Central

Baptist Hospital is an indirect subsidiary of Tenet Healthcare Corporation. There is no publicly

held corporation owning more than 10% of its stock.

       Defendants will file a supplemental disclosure statement upon any change in the

information provided herein.

       Dated: November 19, 2018.

                                                        Respectfully submitted,

                                                        /s/ Christopher A. Rogers             /
                                                        Christopher A. Rogers
                                                        Texas Bar No. 24051264
                                                        HAYNES AND BOONE, LLP
                                                        2323 Victory Avenue, Suite 700
                                                        Dallas, Texas 75219
                                                        Tel: (214) 651-5000
                                                        Fax: (214) 651-5940
                                                        chris.rogers@haynesboone.com

                                                        ATTORNEY FOR DEFENDANTS




                                CERTIFICATE OF SERVICE

       I hereby certify that, on November 19, 2018, the foregoing document was served upon all

counsel of record via the Court’s electronic filing system in accordance with the Federal Rules of

Civil Procedure.

                                                            /s/ Christopher A. Rogers
                                                            Christopher A. Rogers
